Citation Nr: 9912979	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-13 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from December 1942 to October 1945 and from 
August 1948 to May 1953.  It is indicated that he was a 
prisoner of war of the German Government from August 
1944 to October 1945.  He died in December 1996.  The 
appellant has been represented since May 1998 by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1997, by the Columbia, South Carolina Regional Office 
(RO), which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  A 
notice of disagreement with this determination was received 
in April 1997.  A statement of the case was issued in April 
1997.  The appellant's substantive appeal was received in May 
1997.  The appellant and her son appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
October 1997.  A transcript of the hearing is of record.  A 
supplemental statement of the case was issued in December 
1997.  Additional evidence was received in January 1998.  
Thereafter, a supplemental statement of the case was issued 
in July 1998.  


REMAND

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death.  The 
appellant points out that the veteran was a prisoner of the 
German government, and he was subsequently treated for a 
stomach condition in service.  She asserted on a VA Form 9 of 
May 1997 that the veteran was service-connected for residuals 
of malnutrition as a result of his experiences as a POW; and 
that she felt, as did his attending physicians, that this 
condition led to the development of peptic ulcer disease from 
which he suffered all his life.  The appellant further argues 
that it is medically proven that the ulcer condition was a 
chief contributing factor to the development of the gastric 
cancer.  

At her personal hearing in October 1997, the appellant 
reported that the veteran had to be rushed to the hospital in 
1977 because of a ruptured ulcer; she stated that those 
records have been destroyed.  The appellant also reported 
that the veteran was first diagnosed and treated for cancer 
in July 1995 at the VA hospital in Charleston.  The appellant 
reported that an upper GI was performed in April 1995 at 
which time 2 small ulcers were found; she stated that the 
doctors explained that the veteran had H. pylori bacteria and 
that that was the cause of his ulcers.  The appellant further 
noted that a Dr. Fause found cancer in the lower part of the 
stomach, and he told her that the ulcers had caused the 
cancer.  The appellant related that a Dr. Shelton, in a paper 
that she had submitted and which was part of the record, 
stated that H. Pylori bacteria causes ulcers and that ulcers 
cause cancer.  It was also contended that due to unsanitary 
condition, virtually all ex POWs were exposed to H. Pylori 
during imprisonment.  It was argued that sufficient evidence 
was presented linking H. Pylori with the development of 
stomach cancer.  

Upon reviewing the record, the Board observes that the death 
certificate indicates that the veteran died in December 1996; 
the immediate cause of death was attributed to gastric 
adenocarcinoma with metastases.  At the time of the veteran's 
death, service connection was in effect for residuals of 
malnutrition, residuals of injury to the left kidney 
evaluated as noncompensably disabling and residuals of shell 
fragment wound of the left ankle with traumatic arthralgia 
rated at 10 percent.  

The Board believes that the appellant should be informed by 
the RO that she should obtain statements from the veteran's 
treating physicians and Dr. Fause regarding any relationship 
between the cause of the veteran's death and service or the 
veteran's service-connected disorders.

Further, while the appellant testified that the veteran 
received treatment at the VA hospital in Charleston in 1995, 
those records are not in the claims file.  The Board finds 
that all VA records of the veteran, which are not currently 
in the claims file, must be obtained prior to any decision.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

For the reasons stated above, the case is hereby REMANDED to 
the RO for the following actions:

1.  The regional office (RO) should 
inform the appellant that she should 
obtain statements from the veteran's 
treating physicians and Dr. Fause 
regarding any relationship between the 
cause of the veteran's death and service 
or the veteran's service-connected 
disorders. 

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, including 
those from the VA Medical Center, 
Charleston, South Carolina.  The RO 
should also request the veteran's records 
from the Manor Care Nursing Center.

3.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
decision remains adverse to the 
appellant, both she and her 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



